Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 9-13, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “a predefined amount of pressure” which is not defined in the specification nor the claim, with respect to a threshold or range of “pressure” measurable in standard units such as PSI or KSI.  Neither the specification nor the claims define the consistency, hardness nor state of the concrete being treated.
Therefore the phrase “predefined amount of pressure” is vague and indefinite.
*  For examination purposes, the phrase “predefined amount of pressure”, is interpreted in the light of the specification Pg. 3 which states “wherein the rolling is applied with sufficient pressure to enable said extended spikes to pierce the exposed surface”.

Claim 11, lines 9-10 repeat the same “predefined amount of pressure” as in claim 1 and thus is likewise vague and indefinite.
Claim 11, lns. 3-4 recite “the fiber component comprising a metallic fiber, a polymeric fiber or a combination thereof”; while lns. 10-11 recite “lay down the protruding end of the fiber”.  It is vague and indefinite as to which fiber is being laid down, when the “combination thereof” embodiment is considered.
*  For examination purposes, the claim is seen to recite a single, solitary fiber, or where combinations of fibers are used; only one single fiber is required to be laid down.

Claim 12, line 2 recites the phrase “causing the protruding end of the fiber to be positioned between adjacent ones of the plurality of extended spikes”.  It is vague and indefinite as to how the method step is performed.

Claim 12, lns. 3-4 recite the method step “the adjacent ones of the plurality of extended spikes being positioned a “predefined distance with respect to each other to accommodate the protruding end of the fiber”.  
The specification does not define the “distance” in numerical or absolute terms, since the “predefined distance” is relative to the size of the fiber, the size of the fiber would have to be known in order to “predefine” the distance.  Neither the claims nor the
specification provide a standard or equivalent means to “define” the distance.
*  For examination the phrase “predefined distance” is seen to require adjacent spikes to not be in contact with each other, and thus --configured to accommodate an end of a fiber between adjacent spikes--.

Claim 13, lines 2-3 repeat the same “predefined amount of pressure” as in claim 1 and thus is likewise vague and indefinite.

Claim 20, ln. 2 recites the phrase “the groove extending in the radial direction”.  However, the drawings 1A, 1B only show grooves extending perpendicular to the radial extension of the spikes.  Therefore, it is vague and indefinite as to what the invention is.

Claim 23, lines 2-3 repeat the same “predefined amount of pressure” as in claim 1 and thus is likewise vague and indefinite.

Drawings
4. 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the grooves extending in the radial direction, as cited in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
5. 	Claims 14, 18, 19, 21, 23, 25, 27 are objected to because of the following informalities:  Claims 14, 18, 19, 21, 23, 25, 27 are apparatus claims drawn to “A spike roller”.  However, the claims also include descriptions, representations and/or limitations drawn to a liquid polymer disposed on an exposed surface of an ultra high performance concrete.  Said descriptions, representations and/or limitations do not further limit the spike roller that is being claimed.  Further, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Claim Rejections - 35 USC § 103
6. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

7. 	Claim(s) 1, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pollack US 2010/0098489 in view of Yi US 2010/0112329 and Bowman US 4,105,354.
Pollack discloses a method of forming a concrete slab comprising the steps of:
Pouring a fluid, fiber-reinforced concrete into a cavity (7) defined by a plurality of 
concrete forms (1).  See Figs. 4, 5; [0012-14].
Leveling, consolidating, texturing & surface treating the fiber reinforced concrete [0015].
What Pollack does not disclose is how the texturing and surface treating steps are performed.  However, Yi teaches it is known to spray a polymer emulsion surface treatment layer (1) to the top surface of polymer modified concrete layer (2), in order to improve surface properties of the concrete layer, such a flexibility, rigidity, crack and water resistance.  See Abstract and [0026-0027].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of forming a concrete slab of Pollack with the step of spraying a polymer emulsion onto the surface of a concrete slab, as taught by Yi in order improve surface properties of the concrete slab.
Further, Bowman teaches a method of texturing/embossing a soft concrete surface with a spike roller (24), using a predefined amount of pressure, to cause the spikes to pierce the exposed surface of the concrete. see Fig. 3.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
claimed invention to provide the method of forming a concrete slab of Pollack, with the step of using a manually propelled spike roller as taught by Bowman in order to increase safety and improve the appearance of the concrete surface.

With respect to claim 9 Pollack discloses Leveling, consolidating, texturing & surface treating the fiber reinforced concrete [0015].  What Pollack does not disclose is how the texturing and surface treating steps are performed.  However, Yi teaches it is known to spray a polymer emulsion surface treatment onto a concrete surface.  Bowman teaches it is known to texture a concrete surface using a manually propelled spike roller.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the texturing step would cause the liquid polymer to flow into the concrete slab.  See Bowman Fig. 3.
	
8. 	Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pollack US 2010/0098489 in view of Stuart US 269,480.  Pollack discloses a method of forming a concrete slab comprising the steps of:
Mixing a fiber reinforced concrete mixture in a mixing machine.
Pouring a fluid, fiber-reinforced concrete into a cavity (7) defined by a plurality of 
concrete forms (1).  See Figs. 4, 5; [0012-14].
Leveling, consolidating, texturing/embossing the fiber reinforced concrete [0015].
What Pollack does not disclose is how the texturing step is performed.  However,
Stuart discloses a method of texturing a concrete surface using a spike roller, see Fig. 3 with sufficient downward pressure to pierce the surface of a concrete slab. See Figs. 1, 
2; Col. 1, ln. 23-Col. 2, ln. 52.  Wherein the plurality of spikes each include a tapered end section having at least one isosceles triangle shaped surface. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the step of texturing/embossing a concrete surface of Pollack with the spike roller taught by Stuart in order to improve traction.

With respect to claim 12 Pollack discloses the use of fiber reinforced concrete, as well as leveling, consolidating and texturing/embossing the fiber reinforced concrete.  Stuart discloses rolling the surface of the concrete with a spike roller, the spikes being round, pyramidal or any other form.  The spikes being not more the ¼” diameter and spaced not more that ½” apart. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the spike roller of Stuart is configured to pierce an exposed surface of UHPC since the spikes of said roller have at least one tapered surface, able to pierce the surface of wet concrete.  See Page 1, lns. 9-25.
 
9. 	Claim(s) 14-16, 18, 19, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuart US 269,480.  Stuart discloses a spike roller see Fig. 3; the roller comprising:
A center core and a plurality of spikes, protruding from the center core in a radial 
direction.  
Wherein the plurality of spikes each include a tapered end section having at least one isosceles triangle shaped surface. 
Wherein the spike roller is configured to be rolled over a layer of concrete such that said surface of said layer of concrete is pierced by said spikes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the spike roller of Stuart is configured to pierce an exposed surface of UHPC since the spikes of said roller have at least one tapered surface, able to pierce the surface of wet concrete.  See Page 1, lns. 9-25.

10. 	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuart US 269,480 in view of Gorbett US 4,619,329.
Stuart discloses a spike roller having a plurality of spikes having a tapered end for piercing the surface of wet pavement, but does not disclose a spike having a shaft section.  However, Gorbett teaches a spike roller (11) having a plurality of rows of spikes (51) having a shaft section (75) and a tapered portion (77).  See Col. 3, lns. 7-20; Fig. 1, 4, 5.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the spike roller of Stuart with the spikes taught by Gorbett, in order to accommodate thicker slabs.

With respect to claims 21-23 Stuart discloses a spike roller see Fig. 3; the roller comprising:
A center core and a plurality of spikes, protruding from the center core in a radial 
direction.  Wherein the plurality of spikes each include a tapered end section 
having at least one isosceles triangle shaped surface.   Wherein the spike roller is configured to be rolled over a layer of concrete such that said surface of said layer of 

concrete is pierced by said spikes.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the spike roller of Stuart is configured to pierce an exposed surface of UHPC since the spikes of said roller have at least one tapered surface, able to pierce the surface of wet concrete.  See Page 1, lns. 9-25.

11. 	Claim(s) 17, 20, 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuart US 269,480 in view of Ranno et al. US 6,874,436
Stuart discloses a spike roller having a plurality of spikes having a tapered end for piercing the surface of wet pavement, but does not disclose a spike having a shaft section.  However, Ranno et al. teach a spike roller having a plurality of rows of spikes (60) having an elongated shaft section, a tapered portion and a groove (62) disposed on the tapered surface and extending radially from a roller drum (418).  See Col. 6, lns. 50-65.; Fig. 1A, 2B, 4A-c, 14A.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the spike roller of Stuart with the spikes taught by Ranno et al. in order to facilitate inserting a fluid into the concrete mass.

With respect to claim 25 Stuart discloses a spike roller having a plurality of spikes having a tapered end, having at least one surface shaped like an isosceles triangle, for piercing the surface of wet pavement, but does not disclose a spike having a groove.  However, Ranno et al. teach a spike roller having a plurality of rows of spikes (60) 

extending radially from a roller drum (418).  Each spike having a tapered portion at a distal end thereof, and a groove (62) disposed on the tapered surface and extending radially from a roller drum (418).  See Col. 6, lns. 50-65.; Fig. 1A, 2B, 4A-c, 14A.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the spike roller of Stuart with the groove taught by Ranno et al. in order to facilitate inserting a fluid into the concrete.

Allowable Subject Matter
12. 	Claims 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
13. 	Applicant’s amendment filed 8/22/2000, with respect to the rejection(s) of claim(s) 1-8 under 35 USC 102 and 103, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pollack.

Response to Arguments
14. 	Applicant’s arguments with respect to claim(s) 1, 9-27 have been considered but are moot because the new ground of rejection does not solely rely on the references applied in the prior rejection of record. 

15. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
16. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 

applicant should use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be 
obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				10/18/2022